DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen Ott (Reg No. 64,038) on June 09, 2022.
The application has been amended as follows: 

37. (Currently Amended) A computer storage medium comprising instructions that, when executed by a processing unit, perform a method for identifying a real world object for an augmented reality environment, comprising: 
capturing a plurality of images of a real world environment from a plurality of different positions within the real world environment; 
analyzing the plurality of images to identify an object and a type of the object contained within the plurality of images, wherein identifying the object comprises associating an object label with a pixel or a group of pixels associated with the object, and wherein the object label identifies the type of the object; 
analyzing the plurality of images to identify a location of one or more surfaces of the object within the real world environment; 
projecting the determined location of the one or more surfaces of the object within the real world environment to a corresponding location in an enhanced depth map of an augmented reality environment using reverse ray tracing; 
associating the object label to the corresponding location in the enhanced depth map; and 
generating a hologram within the enhanced depth map, wherein the hologram interacts with the object in the augmented reality environment based, at least in part, on the object label.

38. (Currently Amended) The computer storage medium of claim 37, further comprising instructions for determining an orientation of the object within the real world environment based on the one or more surfaces of the object.

39. (Currently Amended) The computer storage medium of claim 38, further comprising instructions for projecting the determined orientation of the object within the real world environment to the corresponding location in the enhanced depth map.

40. (Currently Amended) The computer storage medium of claim 39, wherein projecting the determined orientation of the object in the real world environment to the corresponding location in the enhanced depth map is performed using reverse ray tracing.

35 USC § 101

The recitation of “computer storage medium” does not include any non-statutory embodiments as the disclosure at paragraph 00112 of the specification specifically excludes carrier waves and other propagated signals.


Terminal Disclaimer

The terminal disclaimer filed on June 09, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,817,724 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose associating the identified type of the object with the corresponding location in an enhanced depth map as required by claims 21, 32 and 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662